                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                SPARTANBURG DIVISION

Little Tom Childress, Jr.,                     )
                                               )
                       Plaintiff,              )       C.A. No. 7:17-2529-HMH-JDA
                                               )
               vs.                             )         OPINION & ORDER
                                               )
Rebecca Roberts, Babbie M. Jaco,               )
and Boyd Management LTD,                       )
                                               )
                       Defendants.             )


       This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Jacqueline D. Austin, made in accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02 of the District of South Carolina.1 Little Tom Childress, Jr. (“Childress”),

proceeding pro se, alleges racial discrimination and retaliation claims in violation of §§ 804(a),

804(b), and 817 of the Fair Housing Act (“FHA”), 42 U.S.C. §§ 3604(a), 3604(b), and 3617.

Defendants Rebecca Roberts (“Roberts”), Babbie M. Jaco (“Jaco”), and Boyd Management LTD

(“Boyd Management”) (collectively “Defendants”), filed a motion for summary judgment.

(Defs. Mot. Summ. J., ECF No. 126.) Defendant Jaco also filed a motion to dismiss for failure

to state a plausible claim for relief, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. (Jaco Mot. Dismiss, ECF No. 118.) In addition, Defendants and Childress both filed



1
 The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. Mathews v. Weber, 423 U.S.
261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court
may accept, reject, or modify, in whole or in part, the recommendation made by the
magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                   1
motions for sanctions. (Defs. Mot. Sanctions, ECF No. 108; Childress Mot. Sanctions, ECF No.

116.) In her Report and Recommendation, Magistrate Judge Austin recommends granting in

part and denying in part Defendants’ motion for summary judgment, dismissing Jaco’s motion

to dismiss as moot, denying Childress’ motion for sanctions, and granting in part and denying in

part Defendants’ motion for sanctions. (R&R, generally, ECF No. 167.)

                           I. FACTUAL AND PROCEDURAL HISTORY

       This case arises out of alleged incidents of racial discrimination that Childress, an

African American man, claims occurred while he was a tenant at West End Manor (“West

End”), an apartment complex in Union, South Carolina, in violation of the FHA. (Compl. 6,

ECF No. 1.) West End is managed by Boyd Management, and Jaco is the Vice President of

Boyd Management. (Id. 2, ECF No. 1.) Roberts was West End’s on-site manager during the

alleged incidents of discrimination. (Id., ECF No. 1.)

       In 2013, Childress rented an apartment at West End with Karen Ferguson (“Ferguson”),

his Caucasian co-tenant. (Id. Attach. 3 (Determination of No Reasonable Cause (“HUD

Determination”) 4), ECF No. 1-3.) Childress alleges that Roberts directed racially

discriminatory statements and slurs to him and Ferguson on multiple occasions in 2015. He

alleges that on August 4, 2015, Roberts told Childress that “they were going to take back their

country from those taking over their country.” (Id. 3, ECF No. 1.) In addition, Childress

submits that on October 13, 2015, Roberts “called [him] a nigger,” and told him that he “could

not be outside taking pictures, because [he] was scaring the white folks.” (Compl. 3, ECF No.

1.) Further, Childress alleges that he was treated differently than other white tenants. (Id. 3-4,




                                                 2
ECF No. 1.) Childress alleges that Jaco is vicariously liable for Robert’s actions. (Am. Compl.

1, ECF No. 109.)

       Childress filed a complaint with the United States Department of Agriculture (“USDA”)

on October 6, 2015. (Id. Attach. 4 (Final Investigative R. 1, 5), ECF No. 1-4.) The United

States Department of Housing and Urban Development (“HUD”) and the USDA investigated

Childress’ claims of racial discrimination, and HUD issued Childress a “Determination of No

Reasonable Cause” on December 8, 2016. (Id. Attach. 3 (HUD Determination 1), ECF No. 1-3.)

Childress alleges that Roberts gave him two “false violations” of his rental agreement on

October 13, 2015, in retaliation for filing the USDA complaint. (Compl. 3, ECF No. 1.)

Childress and Ferguson voluntarily terminated their tenancy at West End in November 2015.

(Id. Attach. 3 (HUD Determination 5), ECF No. 1-3.)

       Childress filed the instant action on September 20, 2017. (Id., generally, ECF No. 1.)

With leave of court, Childress filed an amended complaint on August 21, 2018, which the

magistrate judge ordered be read together with the original complaint. (Am. Compl., ECF No.

109; Aug. 24, 2018 Text Order, ECF No. 110.) On August 21, 2018, Defendants filed a motion

for sanctions against Childress, pursuant to Rule 37(d) of the Federal Rules of Civil Procedure

(Defs. Mot. Sanctions, ECF No. 108.) Childress filed his response in opposition on

August 27, 2018. (Resp. Opp’n Defs. Mot. Sanctions, ECF No. 113.) Defendants filed their

reply on August 28, 2018. (Defs. Reply, ECF No. 115.) Childress then filed a motion for

sanctions against Defendants on August 31, 2018. (Childress Mot. Sanctions, ECF No. 116.)

Defendants filed their response in opposition on September 14, 2018. (Resp. Opp’n Childress

Mot. Sanctions, ECF No. 129.)


                                                3
       On September 4, 2018, Jaco filed her second motion to dismiss pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure. (Jaco Second Mot. Dismiss, ECF No. 118.) Childress

filed his response in opposition on September 20, 2018. (Resp. Opp’n Jaco Second Mot.

Dismiss, ECF No. 133.) On September 13, 2018, all Defendants filed a motion for summary

judgment. (Defs. Mot. Summ. J., ECF No. 126.) After receiving an extension, Childress filed a

response in opposition on October 19, 2018. (Resp. Opp’n Defs. Mot. Summ. J., ECF No. 146.)

Defendants filed their reply on October 26, 2018. (Defs. Reply, ECF No. 157.)

       Magistrate Judge Austin issued her Report and Recommendation on December 7, 2018.

Defendants filed objections on December 21, 2018. (Defs. Objs., ECF No. 177.) After

receiving an extension, Childress filed objections on January 2, 2019. (Childress Objs., ECF

No. 180.) This matter is now ripe for review.

                                  II. DISCUSSION OF THE LAW

                               A. Summary Judgment Standard

       Summary judgment is appropriate only “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). In deciding whether a genuine issue of material fact exists, the evidence of the

non-moving party is to be believed and all justifiable inferences must be drawn in his favor. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). However, “[o]nly disputes over

facts that might affect the outcome of the suit under the governing law will properly preclude the

entry of summary judgment. Factual disputes that are irrelevant or unnecessary will not be

counted.” Id. at 248.




                                                4
        A litigant “cannot create a genuine issue of material fact through mere speculation or the

building of one inference upon another.” Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985).

“[W]here the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, disposition by summary judgment is appropriate.” Monahan v. Cty. of

Chesterfield, Va., 95 F.3d 1263, 1265 (4th Cir. 1996) (internal quotation marks and citation

omitted). “[T]he mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.” Ballenger v. N.C. Agric. Extension Serv., 815 F.2d

1001, 1005 (4th Cir. 1987) (internal quotation marks and citation omitted).

                                  B. Motion to Dismiss Standard

        Under Federal Rule of Civil Procedure 12(b)(6), “a motion to dismiss for failure to state

a claim should not be granted unless it appears certain that the plaintiff can prove no set of facts

which would support its claim and would entitle it to relief.” Mylan Labs., Inc. v. Matkari, 7

F.3d 1130, 1134 (4th Cir. 1993). “In considering a motion to dismiss, the court should accept as

true all well-pleaded allegations and should view the complaint in a light most favorable to the

plaintiff.” Id.

        To withstand a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “The plausibility standard is not akin to a probability requirement, but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Id. (internal quotation marks

omitted). While a complaint “does not need [to allege] detailed factual allegations,” pleadings


                                                   5
that contain mere “labels and conclusions” or “a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555. “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of the line between possibility and

plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted).

Stated differently, “where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged–but it has not ‘show[n]’–‘that the

pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

                                 C. Report and Recommendation

        In her Report, the magistrate judge first concludes that Defendants’ motion for summary

judgment should be granted as to Jaco on all of Childress’ claims against her, granted as to

Childress’ retaliation claim against Roberts and Boyd Management, and denied as to Childress’

remaining claims against Roberts and Boyd Management. (R&R 22, ECF No. 167.) Further,

the magistrate judge concludes that Childress’ remaining claim against Roberts and Boyd

Management should be construed as a hostile housing environment claim. (Id. 18-21, ECF No.

167.) Second, the magistrate judge concludes that Jaco’s motion to dismiss should be dismissed

as moot. (Id. 22, ECF No. 167.) Third, the magistrate judge concludes that Childress’ motion

for sanctions should be denied because he has not provided admissible evidence to support his

request for sanctions. (Id. 15, ECF No. 167.) Fourth, the magistrate judge concludes that

Defendants’ motion for sanctions against Childress should be granted in part and denied in part

without prejudice to Defendants’ right to move for sanctions again if Childress does not fully

comply with the court’s orders. (Id. 10-15, ECF No. 167.)




                                                   6
                                          D. Objections

        Objections to the Report and Recommendation must be specific. Failure to file specific

objections constitutes a waiver of a party’s right to further judicial review, including appellate

review, if the recommendation is accepted by the district judge. See United States v. Schronce,

727 F.2d 91, 94 & n.4 (4th Cir. 1984). In the absence of specific objections to the Report and

Recommendation of the magistrate judge, this court is not required to give any explanation for

adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

                                    1. Childress’ Objections

        Childress filed objections to the Report and Recommendation. (Childress Objs.,

generally, ECF No. 180.) Upon review, the court finds that many of Childress’ objections are

nonspecific, unrelated to the dispositive portions of the Report, or merely restate his claims.2

However, the court was able to glean one specific objection. Childress asserts that the

magistrate judge did not consider all of his filings and submitted evidence. (Id. 1-5, ECF No.

180.)




        2
          In his objections, Childress asserts that he has the right to use Ferguson as a witness,
despite the fact that she was removed from his witness list upon Childress’ motion prior to the
close of discovery. (Childress Objs. 11, 30, ECF No. 180; Mot. Drop Witness, ECF No. 99;
Aug. 9, 2018 Text Order, ECF No. 106.) In order for a party to identify a witness after the
discovery period has closed, the failure to disclose the name of a witness before the discovery
period closes must be “substantially justified or harmless.” Fed. R. Civ. P. 37(c)(1). However,
this issue is not before the court in the Report or underlying motions. Thus, in the event
Childress moves to re-identify Ferguson or identify anyone else as a witness, it is in the
magistrate judge’s discretion to determine if Childress has met his burden according to the
“substantially justified or harmless” standard. See S. States Rack & Fixture, Inc. v. Sherwin-
Williams Co., 318 F.3d 592, 596-97 (4th Cir. 2003); Quesenberry v. Volvo Grp. N. Am., Inc.,
267 F.R.D. 475, 480-81 (W.D. Va. 2010).

                                                 7
        Childress asserts that the magistrate judge did not consider every document he filed with

the court. Specifically, Childress argues that the magistrate judge did not consider his complaint

and the accompanying exhibits. (Id. 3, 5, 11-12, ECF No. 180.) However, the magistrate judge

cited to Childress’ complaint and the accompanying exhibits throughout the Report. (R&R 2, 3,

17, 19, 20, ECF No. 167.) Thus, the magistrate judge plainly reviewed and considered these

documents. Further, the magistrate judge referred to the record extensively in the Report and

thoroughly considered all materials submitted by the parties.3 Therefore, Childress’ objection is

without merit.

                                    2. Defendants’ Objections

        Defendants filed objections to the Report and Recommendation. (Defs. Objs., generally,

ECF No. 177.) Upon review, the court finds that some of Defendants’ objections are

nonspecific, unrelated to the dispositive portions of the Report, or merely restate their claims.

However, the court identified one specific objection. Defendants object to the magistrate

judge’s conclusion that Childress’ remaining claim against Roberts and Boyd Management

should be construed as a hostile housing environment claim under the FHA. (Id. 8, ECF No.

177.)

        Defendants submit that “in finding an intention to state a ‘hostile environment’ claim,

the magistrate judge has given the amended complaint too liberal a reading and has raised a


        3
          In his objections, Childress repeatedly discussed the content of a flash drive and
cassette tape that he attempted to submit to the court as evidence. (Childress Objs., generally,
ECF No. 180.) However, these items were not entered into the record and are not necessary to
the disposition of this motion. Moreover, Childress’ action is being remanded to the magistrate
judge for further proceedings regarding the hostile housing environment claim. Thus, if these
materials are relevant to the hostile housing environment claim, Childress will have an
opportunity to submit the flash drive and cassette tape if he so chooses.

                                                 8
claim that is not actually present.” (Id. 10 n.6, ECF No. 177.) Moreover, the Defendants assert

that Childress cannot satisfy the elements of a claim for hostile housing environment. (Id. 9-10,

ECF No. 177.) “A document filed pro se is ‘to be liberally construed,’ . . . and ‘a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers[.]’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). However, district courts are not required to “conjure up

questions never squarely presented to them.” Beaudett v. City of Hampton, 775 F.2d 1274,

1278 (4th Cir. 1985). Childress has described multiple incidents wherein Roberts allegedly

directed racial slurs and racially-hostile remarks to Childress. (See e.g., Compl. 3-4, ECF No.

1.) Considering Childress’ allegations, a hostile housing environment claim is a reasonable

interpretation of the pleadings. Additionally, at this stage in the proceedings, it is premature to

evaluate the merits of the hostile housing environment claim because the claim has not been

fully briefed by the parties. Accordingly, Defendants’ objection is without merit.

                                      E. Childress’ Appeal

       Finally, on December 11, 2018, Childress filed a document that appears to be his appeal

of the magistrate judge’s decision to grant Defendants’ motion to be exempt from mediation

requirements. (Appeal, ECF No. 169; Oct. 16, 2018 Text Order, ECF No. 140.) However,

Childress has not shown that the magistrate judge’s decision was clearly erroneous or contrary to

law. 28 U.S.C. § 636(b)(1)(A) (“A judge of the court may reconsider any pretrial matter . . .

where it has been shown that the magistrate judge’s order is clearly erroneous or contrary to

law.”); Local Civ. R. 16.05 (D.S.C.) (“Parties may request relief from any mediation




                                                 9
requirement by motion, and relief shall be freely given for good cause shown.”). Accordingly,

Childress’ appeal is dismissed.

                                        III. CONCLUSION

       In conclusion, after a thorough review of the Report and Recommendation and the record

in this case, the court adopts Magistrate Judge Austin’s Report and Recommendation and

incorporates it herein. Accordingly, this matter is remanded to the magistrate judge for further

proceedings regarding the hostile housing environment claim against Roberts and Boyd

Management. In addition, Childress’ appeal of the magistrate judge’s order exempting the

parties from mediation is dismissed.

       As to Defendants’ motion for sanctions, Childress is hereby ordered (1) to provide to the

Defendants’ attorney full and clear responses to Defendants’ interrogatories and production

requests no later than February 6, 2019, (2) to appear to testify at a deposition pursuant to notice

by the Defendants in accordance with the Federal Rules of Civil Procedure, and (3) to

participate meaningfully in the deposition by answering the Defendants’ questions. Childress is

further informed that if he fails to comply with this order, his case can be dismissed with

prejudice, which means that he would be prohibited in the future from filing another action

about the same events. Contrary to Childress’ assertion that he did not agree to comply with the

discovery rules in the Federal Rules of Civil Procedure, (Childress Objs. 15, ECF No. 180), the

discovery rules apply to all parties regardless of whether the parties agreed to comply with the

rules prior to discovery. Fed. R. Civ. P. 1. Thus, Childress cannot simply refuse to participate

in discovery and continue with this action. Finally, the Defendants are permitted to file a new

motion requesting sanctions in the event Childress does not comply with this order.


                                                 10
          Therefore, it is

          ORDERED that Defendants’ motion for sanctions, docket number 108, is granted in

part and denied in part as set forth herein. It is further

          ORDERED that Childress’ motion for sanctions, docket number 116, is denied. It is

further

          ORDERED that Defendants’ motion for summary judgment, docket number 126, is

granted in part and denied in part, as set forth herein. It is further

          ORDERED that Jaco’s motion to dismiss, docket number 118, is dismissed as moot. It

is further

          ORDERED that Childress’ appeal, docket number 169, is dismissed. It is further

          ORDERED that this matter is remanded to the magistrate judge for further

consideration in accordance with this order.

          IT IS SO ORDERED.

                                                s/Henry M. Herlong, Jr.
                                                Senior United States District Judge

Greenville, South Carolina
January 16, 2019




                                                  11
